ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_02_FR.txt.                          OPINION INDIVIDUELLE DE M. LE JUGE OWADA

[Traduction]

       1. J’ai voté en faveur des conclusions auxquelles est parvenue la Cour dans le dispositif du
présent arrêt, puisque je ne m’y oppose pas à proprement parler. J’estime cependant que certains
aspects précis du raisonnement (ratio decidendi) qui les sous-tend n’ont pas été développés avec
suffisamment de clarté dans les motifs de l’arrêt. C’est pourquoi je joins l’exposé de mon opinion
individuelle, afin d’exprimer mes vues sur la manière dont ces points sont traités dans la
motivation. (Il va sans dire que je n’entends pas reformuler l’arrêt à ma façon, mais souhaite
seulement expliquer ma perception en ce qui concerne certaines des questions abordées.)


               I. LA QUESTION DE LA SOUVERAINETÉ SUR LE TERRITOIRE LITIGIEUX

        2. A mon avis, la souveraineté sur le «territoire litigieux» constitue la question centrale du
différend porté devant la Cour par le Costa Rica en 2010, relativement à certaines activités menées
par les autorités nicaraguayennes. Dans le présent arrêt, même si la Cour a eu raison de conclure
que les textes à retenir sur ce point étaient le traité de 1858, la sentence Cleveland de 1888 et la
sentence Alexander de 1897, les rapports logiques existant entre eux ne me semblent pas
suffisamment exposés. Ainsi, sur la question de la souveraineté territoriale, préalable à toute
décision sur les allégations concrètes de violation formulées par le demandeur contre le défendeur,
l’arrêt se borne à conclure qu’«il découle des articles II et VI [du traité de 1858], lus conjointement,
que, pour que la rive droite d’un chenal du fleuve constitue la frontière, ce chenal doit être
navigable et offrir un «débouché en mer pour le commerce»» (arrêt, par. 76).


       3. Au moment d’entreprendre l’analyse de ces documents, toutefois, la Cour aurait dû selon
moi partir du principe que c’est avant tout l’interprétation du traité de 1858 qui est déterminante en
l’espèce, puis aborder les textes applicables suivant un ordre logique, en fonction du rôle spécifique
et du contexte de chacun, à commencer par le traité de 1858, pour passer ensuite à la sentence
Cleveland, laquelle était censée donner une interprétation autorisée du traité, et enfin aux sentences
Alexander, prononcées dans le cadre de l’exécution du mandat confié au général Alexander de
procéder à la démarcation de la frontière et de mettre en œuvre la sentence Cleveland. A mon sens,
s’agissant de la souveraineté sur le territoire litigieux, la question principale à trancher n’est donc
pas celle de l’emplacement géographique du «premier chenal rencontré» dont il est question dans
la première sentence Alexander, parmi les différents cours d’eau qui ont pu sillonner (ou sillonnent
actuellement) la zone humide du territoire litigieux, comme certains conseils ont voulu le faire
croire à la Cour. J’estime que la mission qui incombe à la Cour est plutôt de reprendre la démarche
interprétative initialement suivie par le général Alexander dans le cadre du mandat qui lui avait été
confié par la convention Pacheco-Matus de 1896 de procéder à «la démarcation de la ligne
frontière» sur la base du traité de 1858 et de la sentence rendue en 1888 par le président Cleveland,
lequel avait été chargé, entre autres, de trancher «tous les … points d’interprétation douteuse que
l’une ou l’autre des parties aura[it] pu relever dans le traité [de 1858]» et de donner ainsi une
interprétation autorisée de celui-ci. Dans ces conditions, la tâche de la Cour ne saurait consister à
suivre littéralement la ligne précisée dans la première sentence Alexander de 1897, d’autant plus
que le général Alexander avait déjà dû faire face à la difficulté d’analyser l’interprétation donnée
au traité de 1858 par la sentence Cleveland en tenant compte de l’évolution de la géographie de la
région au cours des trente années écoulées entre-temps. Pour trancher la question de la
souveraineté sur le territoire litigieux, la Cour devait remonter aux mêmes sources de droit (soit la
frontière politique établie par le traité de 1858) et suivre le même raisonnement que le
général Alexander lorsqu’il a mis en œuvre la sentence Cleveland de 1888, laquelle, même après
trente ans, faisait autorité quant à l’interprétation du traité de 1858 et au tracé de la frontière
prescrite par celui-ci.

                                                 -2-

       4. C’est à mon avis ce raisonnement que le général Alexander a appliqué dans sa première
sentence, en date du 30 septembre 1897, lorsqu’il a examiné la question de savoir comment
l’extrémité naturelle du fleuve San Juan (laquelle correspondait au «promontoire droit de
l’embouchure du port»), définie par le traité de 1858, pouvait être reliée au San Juan proprement dit
en suivant ce qui était alors la rive droite du fleuve. Dès l’époque de la première
sentence Alexander, le seul moyen de déterminer quel était le cours d’eau navigable (par
opposition à tout autre cours d’eau) qui joignait cette «extrémité naturelle» du fleuve San Juan au
cours inférieur de celui-ci consistait à longer la lagune de Harbor Head jusqu’à atteindre le
San Juan proprement dit. Si l’on transpose ce raisonnement dans le contexte actuel, la délimitation
résultant de la démarche suivie par le général Alexander, plutôt que la ligne frontière dont ce
dernier a effectivement réalisé la démarcation sur le terrain, conduit sans équivoque à la conclusion
que le territoire litigieux relève de la souveraineté du Costa Rica.


       5. Soit dit en passant, pour bien comprendre le tracé prescrit par la première
sentence Alexander, il convient de garder à l’esprit que le général Alexander a employé le terme
«premier chenal rencontré» (les italiques sont de moi) et non «premier caño rencontré». (Dans le
domaine de la géographie, le terme anglais «channel» est ainsi défini par l’Oxford English
Dictionary : «cours d’eau (relativement) étroit, mais plus large qu’un simple détroit, reliant deux
étendues plus vastes, généralement des mers» [traduction du Greffe]. Cette définition paraît juste
pour déterminer ce que le général Alexander avait à l’esprit, à supposer que la première
sentence Alexander ait été initialement rédigée en anglais.) Quoi qu’il en soit, il ne semble faire
aucun doute que le général Alexander en est venu à la conclusion que ce «chenal» était à retenir
pour établir la frontière délimitée par le traité de 1858 suivant l’interprétation donnée à celui-ci par
la sentence Cleveland, et ce, non pas parce qu’il s’agissait du premier cours d’eau qu’il avait croisé
en longeant la lagune de Harbor Head, mais parce qu’il a agi en partant du principe que ce
«premier chenal» était l’un des segments du principal cours d’eau reliant le San Juan proprement
dit au point de départ de la frontière, lequel se trouvait à l’embouchure du fleuve. Autrement dit, le
général Alexander s’est efforcé d’observer fidèlement les prescriptions de l’article II du traité de
1858, ainsi libellé : «La limite entre les deux républiques, à partir de la mer du Nord, partira de
l’extrémité de Punta de Castilla, à l’embouchure du fleuve San Juan de Nicaragua, puis suivra la
rive droite de ce fleuve jusqu’à un point distant de trois milles anglais de Castillo Viejo» (les
italiques sont de moi).


       6. La troisième sentence prononcée par le général Alexander est aussi révélatrice du
raisonnement suivi par ce dernier, en ce qu’elle confirme explicitement que l’emplacement de la
frontière ne saurait changer que par suite de la «modification des rives ou des chenaux … d’une
manière qui sera déterminée au cas par cas selon les règles du droit international applicables»
(troisième sentence Alexander, RSA, vol. XXVIII, p. 230 ; les italiques sont de moi), et non pas
simplement en fonction de tout cours d’eau susceptible de permettre l’écoulement des eaux entre le
San Juan proprement dit et la lagune de Harbor Head.


       7. Autrement dit, si l’on transpose le libellé des sentences Alexander et le raisonnement qui
les sous-tend dans le contexte géographique actuel de la région, il ne fait aucun doute que la
conclusion à laquelle est parvenue la Cour dans le présent arrêt s’impose sans la moindre
équivoque au regard de la première sentence Alexander en ce qui concerne la question de la
souveraineté sur le territoire litigieux. La tâche qui incombe à la Cour se résume donc à appliquer
le raisonnement suivi par le général Alexander dans sa première sentence, d’une manière à la fois
générique sur le plan géographique et non spécifique sur le plan géodésique, à la frontière délimitée
par le traité de 1858 afin de se prononcer sur la question de la souveraineté sur le territoire
litigieux. Il lui suffit pour cela de partir de l’«extrémité naturelle» du San Juan inférieur, définie
dans le traité de 1858, suivant l’interprétation donnée à celui-ci par la sentence Cleveland et mise
en œuvre par les sentences Alexander. Ainsi que le général Alexander l’a établi dans sa première

                                                 -3-

sentence, cette «extrémité naturelle» correspond à «l’extrémité nord-ouest de ce qui paraît être la
terre ferme, sur la rive est de la lagune de Harbor Head» (première sentence Alexander, RSA,
vol. XXVIII, p. 220). Une fois défini le point terminal de la frontière, la souveraineté sur le
territoire litigieux est déterminée par la ligne frontière longeant la rive droite du fleuve. Bien
entendu, le lien fluvial joignant la lagune de Harbor Head au San Juan lui-même n’existe plus de
nos jours. Dans ces conditions, la seule façon logique de tracer la ligne frontière pour relier au
fleuve San Juan ce qui correspondait au «promontoire droit de l’embouchure du port» consiste à
longer la lagune de Harbor Head jusqu’à atteindre le cours actuel du San Juan proprement dit. Dès
qu’elle rencontre la rive droite du fleuve, la ligne doit bifurquer vers l’amont comme le prescrit le
traité de 1858.


       8. Il convient d’ajouter que, en l’espèce, les Parties ont également soumis à la Cour
différents moyens, invoquant notamment des effectivités, et produit une gamme d’éléments de
preuve comprenant cartes, déclarations de témoins sous serment et exposés d’experts concernant la
morphologie fluviale et d’autres aspects de la géographie du territoire litigieux, et se rapportant
tous à la question de savoir s’il a existé ou s’il existe actuellement des chenaux navigables
traversant le territoire litigieux. Dans le présent arrêt, la Cour analyse la valeur probante de
l’ensemble de ces éléments dans le contexte de la question de la souveraineté territoriale, mais en
vient à la conclusion que cette valeur probante n’est pas déterminante à cet égard. J’estime pour
ma part que, de tous ces nombreux éléments de preuve, très peu sont pertinents ou concluants en ce
qui concerne la souveraineté sur le territoire litigieux, dans la mesure où l’élément principal reste la
teneur du traité de 1858, suivant l’interprétation que lui a donnée la sentence Cleveland et qu’ont
mise en œuvre les sentences Alexander.


         II. LES CONSÉQUENCES EN DROIT DE LA DÉCISION DE LA COUR CONCERNANT
                        LA SOUVERAINETÉ SUR LE TERRITOIRE LITIGIEUX

       9. A mon avis, la présente affaire se distingue fondamentalement des différends territoriaux
normalement soumis au jugement de la Cour internationale de Justice. généralement, un tel
différend n’est porté devant la Cour qu’après que les parties ont tenté un échange de vues afin de
définir les différences qui opposent leurs positions respectives et à la suite d’un processus de
négociation en vue d’un règlement pacifique. Or, en l’espèce, le différend résulte essentiellement
d’un acte unilatéral ayant pris la forme d’une incursion physique de la part d’un Etat sur le
territoire qu’un autre Etat possède depuis de nombreuses années. C’est ainsi que se définit la
nature du différend au regard tant du libellé de l’arrêt lui-même (arrêt, par. 67-69 et point 2 du
paragraphe 229) que de la conclusion selon laquelle le Nicaragua a violé l’ordonnance rendue par
la Cour le 8 mars 2011, notamment en établissant une présence militaire sur le territoire litigieux
(arrêt, point 3 du paragraphe 229). Quel qu’ait été le fondement des prétentions du défendeur sur
ce territoire, un telle incursion unilatérale de sa part ne saurait être considérée comme une violation
fortuite de la souveraineté territoriale de l’autre Etat en cause.


       10. Devant cette réalité incontestable, la Cour aurait selon moi été fondée à considérer les
agissements du Nicaragua comme un fait internationalement illicite pur et simple, susceptible de
constituer un emploi illicite de la force au sens du paragraphe 4 de l’article 2 de la Charte des
Nations Unies. Un acte de cette nature emporte généralement l’obligation de prendre des mesures
de redressement et de réparation allant au-delà de la simple restitutio in integrum du statu quo ante.


       11. J’ai souscrit à la décision de la Cour de considérer qu’une incursion avait eu lieu, mais de
ne pas poursuivre sa démarche quant aux conséquences que pourrait avoir en droit la conclusion
selon laquelle, «en creusant trois caños et en établissant une présence militaire sur le territoire
costa-ricien, le Nicaragua a violé la souveraineté territoriale du Costa Rica» (arrêt, point 2 du

                                                 -4-

paragraphe 229 ; voir aussi le point 3 du même paragraphe). Cela dit, j’estime qu’il aurait été
préférable que la Cour aille plus loin en déclarant que les faits internationalement illicites
imputables aux autorités nicaraguayennes constituent un emploi illicite de la force au sens du
paragraphe 4 de l’article 2 de la Charte des Nations Unies.


        12. La Cour n’a pas voulu s’engager dans cette voie, se bornant à la constatation factuelle de
l’incursion mentionnée ci-dessus, sans examiner plus avant les conséquences qui auraient pu en
découler sur le plan juridique. Dans ce contexte, elle paraît assez malvenue de se réclamer, pour
justifier cette position, de l’arrêt qu’elle a rendu en 2002 dans l’affaire Cameroun c. Nigéria et dans
lequel elle a conclu que,

      «du fait même du présent arrêt et de l’évacuation du territoire camerounais occupé par
      le Nigéria, le préjudice subi par le Cameroun en raison de l’occupation de son
      territoire aura en tout état de cause été suffisamment pris en compte. La Cour ne
      recherchera donc pas si et dans quelle mesure la responsabilité du Nigéria est engagée
      l’égard du Cameroun du fait de cette occupation.» (Frontière terrestre et maritime
      entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
      (intervenant)), arrêt, C.I.J. Recueil 2002, p. 452, par. 319.)

A mon avis, la référence faite dans le présent arrêt à l’affaire Cameroun c. Nigéria pourrait prêter à
confusion et il y a lieu de faire clairement la distinction entre l’espèce et cette affaire
fondamentalement différente, où le litige n’était pas dû au fait d’une partie visant à modifier la
situation existante par des moyens unilatéraux. Selon moi, l’arrêt aurait dû adopter une position
plus rigoureuse sur la qualification d’une incursion aussi manifeste et ses conséquences en droit.


             III. LA NATURE DE L’OBLIGATION D’EFFECTUER UNE ÉVALUATION DE
                             L’IMPACT SUR L’ENVIRONNEMENT

      13. Dans leurs écritures et leurs plaidoiries, les Parties ont toutes deux invoqué l’obligation,
en droit international général, de ne pas causer de dommages transfrontières importants.
L’existence d’une telle obligation a été confirmée dans certains arrêts antérieurs de la Cour,
notamment en l’affaire relative à des Usines de pâte à papier sur le fleuve Uruguay (Argentine
c. Uruguay) (arrêt, C.I.J. Recueil 2010 (I), p. 55-56, par. 101).


       14. Dans le cadre de l’exécution de l’obligation de diligence qu’impose le droit international
de l’environnement, la réalisation d’une évaluation de l’impact environnemental devient un
élément essentiel pour déterminer si telle ou telle activité est susceptible de causer des dommages
transfrontières importants. Cette obligation tient une place prépondérante dans les deux instances
jointes en l’espèce, chacune des Parties ayant respectivement invoqué contre l’autre la question de
l’évaluation de l’impact sur l’environnement. Dans ce contexte, elles ont toutes deux semblé se
réclamer du dictum énoncé par la Cour dans l’arrêt rendu en l’affaire relative à des Usines de pâte à
papier.


       15. Dans cet arrêt, la Cour disait considérer que l’évaluation de l’impact sur l’environnement
était une «pratique acceptée si largement par les Etats ces dernières années que l’on p[ouvai]t
désormais considérer qu’[elle constituait], en droit international général, une obligation» (ibid.,
p. 83, par. 204).


       16. Il convient de lire ce dictum en regard de la conclusion émise par le Tribunal
international du droit de la mer, qui, dans l’avis consultatif qu’il a rendu en 2011 en l’affaire des
Responsabilités et obligations des Etats qui patronnent des personnes et des entités dans le cadre

                                                 -5-

d’activités menées dans la Zone, paraît être allé encore plus loin en déclarant que l’évaluation de
l’impact environnemental constituait en soi «une obligation générale en vertu du droit international
coutumier». Plus précisément, il s’est exprimé ainsi : «Il convient toutefois de souligner que
l’obligation de procéder à une évaluation de l’impact potentiel sur l’environnement constitue
également une obligation directe en vertu de la Convention [CNUDM] et une obligation générale
en vertu du droit international coutumier.» (Responsabilités et obligations des Etats qui
patronnent des personnes et des entités dans le cadre d’activités menées dans la Zone, avis
consultatif, 1er février 2011, TIDM Recueil 2011, par. 145 ; les italiques sont de moi).


       17. Par comparaison, le raisonnement suivi par la Cour dans son arrêt en l’affaire relative à
des Usines de pâte à papier semble procéder d’une conception plus nuancée de cette obligation,
lorsqu’il délimite comme il suit la portée et la teneur de l’évaluation de l’impact sur
l’environnement :

      «le droit international général ne [précise pas] la portée et le contenu des évaluations
      de l’impact sur l’environnement … Dès lors, la Cour estime qu’il revient à chaque
      Etat de déterminer, dans le cadre de sa législation nationale ou du processus
      d’autorisation du projet, la teneur exacte de l’évaluation de l’impact sur
      l’environnement requise dans chaque cas en prenant en compte la nature et l’ampleur
      du projet en cause et son impact négatif probable sur l’environnement, ainsi que la
      nécessité d’exercer, lorsqu’il procède à une telle évaluation, toute la diligence
      requise.» (Usines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
      arrêt, C.I.J. Recueil 2010 (I), p. 83, par. 205 ; les italiques sont de moi.)

       La Cour a par ailleurs souligné le caractère continu du processus d’évaluation de l’impact sur
l’environnement, selon le cas :

             «[U]ne évaluation de l’impact sur l’environnement doit être réalisée avant la
      mise en œuvre du projet. En outre, une fois les opérations commencées, une
      surveillance continue des effets dudit projet sur l’environnement sera mise en place,
      qui se poursuivra au besoin pendant toute la durée de vie du projet.» (Ibid., p. 84,
      par. 205.)


       18. Les propos tenus dans l’arrêt qu’elle a rendu en l’affaire relative à des Usines de pâte à
papier donnent à penser que, dans le passage cité au paragraphe 15 ci-dessus, la Cour souhaitait
souligner l’importance cruciale de cet élément dans le cadre du processus global que constitue
l’exécution de l’obligation de diligence. En bref, la réalisation d’une évaluation de l’impact sur
l’environnement est un élément constitutif essentiel du processus qui traduit l’obligation
internationale qu’ont les Etats d’agir avec la diligence requise pour prévenir ou atténuer les
dommages transfrontières importants, et non une obligation distincte ayant une existence autonome
en droit international général. Cette obligation d’agir de manière à éviter l’exercice d’activités
susceptibles de porter préjudice à l’environnement est bien établie en droit international de
l’environnement. Dans le cadre de ce processus global, l’évaluation de l’impact environnemental
joue un rôle important, voire crucial, pour garantir que l’Etat en cause agit avec la diligence requise
par le droit international général de l’environnement. Il y a par ailleurs lieu de faire remarquer que,
dans l’affaire relative à des Usines de pâte à papier, il n’était pas nécessaire pour la Cour de
consacrer l’évaluation de l’impact environnemental en tant qu’obligation générale en droit
international de l’environnement ou d’en définir les limites en droit international coutumier, dans la
mesure où cette affaire mettait en jeu l’interprétation du statut de 1975, lequel avait valeur de
lex specialis en l’espèce.

                                                  -6-

       19. Dans ce contexte, on peut dire selon moi que, dans le présent arrêt, la Cour a conservé
cette position équilibrée lorsqu’elle s’est exprimée ainsi :

             «[A]fin de s’acquitter de l’obligation qui lui incombe de faire preuve de la
      diligence requise en vue de prévenir les dommages environnementaux transfrontières
      importants, un Etat doit, avant d’entreprendre une activité pouvant avoir un impact
      préjudiciable sur l’environnement d’un autre Etat, vérifier s’il existe un risque de
      dommage transfrontière important, ce qui déclencherait l’obligation de réaliser une
      évaluation de l’impact sur l’environnement.

            C’est à la lumière des circonstances propres à chaque cas que doit être
      déterminée la teneur de l’évaluation de l’impact sur l’environnement.

             ................................................................

             Si l’évaluation de l’impact sur l’environnement confirme l’existence d’un risque
      de dommage transfrontière important, l’Etat d’origine est tenu, conformément à son
      obligation de diligence due, d’informer et de consulter de bonne foi l’Etat susceptible
      d’être affecté, lorsque cela est nécessaire aux fins de définir les mesures propres à
      prévenir ou réduire ce risque.» (Arrêt, par. 104.)


       20. Sur la base de ce raisonnement, la Cour a conclu dans le dispositif de l’arrêt que «le
Costa Rica, en omettant d’effectuer une évaluation de l’impact sur l’environnement en ce qui
concerne la construction de la route 1856, a violé l’obligation qui lui incombait au titre du droit
international général» (arrêt, point 6 du paragraphe 229).


       21. En somme, l’évaluation de l’impact sur l’environnement, qui revêt avant tout un
caractère technique, constitue un moyen d’atteindre l’objectif ultime qu’est la prévention des
dommages transfrontières, obligation qui s’apparente à celle d’agir avec la diligence requise. En
outre, elle présente l’avantage de permettre au public ou à la société civile de participer à la prise
des décisions finales concernant les activités susceptibles d’effets importants sur l’environnement.
Mais, indépendamment de l’importance qu’elle a pu acquérir en pratique au cours des dernières
années, elle demeure essentiellement un moyen parmi d’autres à mettre en œuvre, lorsque les
circonstances l’exigent, en vue d’atteindre l’objectif ultime que le droit impose aux Etats dans le
domaine environnemental, à savoir l’obligation d’agir avec la diligence requise afin de prévenir
tout dommage transfrontière important à la lumière de l’analyse des risques en jeu.


       22. Le présent arrêt s’inscrit selon moi dans cette ligne de pensée, comme le montrent les
passages précités. C’est à la lumière de cette obligation de diligence qu’il y a lieu d’examiner les
activités auxquelles se livre un Etat dans les circonstances propres à l’affaire, en vérifiant s’il a agi
avec la diligence requise au regard d’éléments tels que la prise des mesures nécessaires pour
prévenir les dommages transfrontières importants. Tel est le cas en l’espèce pour le Costa Rica en
ce qui concerne la construction de la route et pour le Nicaragua relativement à ses opérations de
dragage. La réalisation d’une évaluation de l’impact sur l’environnement est un élément important
(sans toutefois constituer nécessairement une obligation incontournable en tant que telle) du
processus d’exécution, dans chaque cas, de l’obligation d’agir avec la diligence requise afin de
prévenir les dommages transfrontières importants.

                                                                       (Signé) Hisashi OWADA.


                                             ___________

